Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 11/08/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 11/08/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued by the applicant, none of the prior art of record discloses in combination with the other limitations of the claim generating a warped image by warping each pixel in the current image based on the depth estimate, the first pose estimate and the second pose estimate  wherein the first pose estimate is generated in the depth estimation model and the second pose estimate is based on the current image and at least one previous image in a sequence of images. 
The closest prior art of record is Zhou et al. (cited in the previous office action). However as persuasively argued by the Applicant, Zhou does not disclose the limitations addressed above. 
Conclusion
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN B STREGE/Primary Examiner, Art Unit 2669